ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_04_FR.txt. OPINION INDIVIDUELLE DE M. DILLARD
[Traduction]

J'accepte la décision de la Cour et le dispositif de l’avis. Si j’y joins
l'exposé de mon opinion individuelle, c’est uniquement parce qu’à
certains égards les motifs sur lesquels je me fonde ne sont pas identiques à
ceux qui ressortent de la lecture de l’avis. Comme on le verra, la présente
opinion individuelle porte moins sur l’analyse des faits que sur des
questions de nuances et certaines considérations théoriques qui concernent
l’une des deux principales questions soumises à la Cour.

*
* *

J'admets que la Cour doit répondre à la demande et est compétente
pour le faire. Le seul élément de doute qui subsiste dans mon esprit
concerne la signification à attribuer à l’article 96, paragraphe 2, de la
Charte. A le lire littéralement, on pourrait se demander sil’«activité»du
Comité des demandes de réformation relève bien de cet article, au sens
qu’on avait entendu lui donner à l’origine. Cette question est traitée en
détail dans l'avis et, si j'estime que l’analyse donnée peut être renforcée en
appliquant certains principes d’interprétation, je ne vois pas la nécessité
d’y insister ici.

En un mot, il me semble clair que l’avis a été demandé par un organe
autorisé de l'Organisation des Nations Unies sur des questions juridiques
qui se posent dans le cadre de son activité et que les deux questions corres-
pondent bien aux termes et à la portée de l’article 11 du statut du Tribu-
nal administratif. La compétence de la Cour découle donc de Particle
96, paragraphe 2, de la Charte et de l’article 65 de son Statut, rapprochés
de l’article 11 du statut du Tribunal administratif.

Il est de jurisprudence constante que la Cour réponde à une requête
pour avis consultatif à moins que des raisons décisives n’imposent une
décision contraire. Cela tient aux rapports de la Cour avec les Nations
Unies dans l'exercice des fonctions qui fui incombent comme organe
judiciaire principal de l'Organisation. Il y aurait évidemment des raisons
décisives de ne pas donner suite à la demande d’avis si le fait d’y répondre
devait porter atteinte à l’intégrité du processus judiciaire.

Vu le caractère permissif de l’article 65 du Statut, la décision en la
matière appartient exclusivement à la Cour et cette liberté de décision
doit être soigneusement préservée. Malgré les nombreux doutes exprimés
quant aux effets de la procédure prévue à l’article 11 du statut du Tribunal
administratif notamment en ce qui concerne la nécessité de garantir l’éga-
lité des parties, je ne pense pas qu’il existe en l’espèce de raison suffisam-

68
DEMANDE DE RÉFORMATION (OP. IND. DILLARD) 231

ment décisive pour refuser de donner suite à la requête pour avis consul-
tatif. D’autre part, il importe que l’avis de la Cour ne soit pas considéré
comme amorçant un affaiblissement du processus judiciaire. La Cour a
donc eu raison de formuler une mise en garde, comme dans l’affaire des
Jugements du Tribunal administratif de l'OIT sur requêtes contre I’ Unesco
(avis consultatif, C.J. Recueil 1956) pour souligner que sa décision vise
strictement les circonstances de l’espèce et ne doit pas être considérée
comme applicable aux autres aspects de la procédure de réformation
prévue à l’article 11.

Je passe maintenant à l'examen des problèmes particuliers que soulè-
vent les deux questions soumises à la Cour.

*
* *

Après plus de cing ans de bons et loyaux services aux Nations Unies,
principalement pour le Programme des Nations Unies pour le développe-
ment, le requérant se trouve sans emploi. IJ attribue ce fait, au moins en
partie, a la faute commise par le PNUD en n’honorant pas un engage-
ment qu’il avait accepté. Le Tribunal administratif des Nations Unies a
conclu qu'il y avait eu faute et octroyé au requérant un montant équiva-
lant à six mois de son traitement de base net, annulant ainsi une décision
antérieure du défendeur. La thèse soutenue par le requérant devant la
Cour n’est donc pas que le jugement du Tribunal administratif ne fait pas
droit à sa réclamation, mais qu’il ne le fait qu’imparfaitement. A l'appui
de cette thèse, il fait valoir que, dans son jugement, le Tribunal a omis
d'examiner pleinement chacune de ses dix-sept demandes et que ses con-
clusions ne sont pas adéquatement motivées. C’est ce qui ressort, affirme-
t-il, de l’analyse du jugement et des réparations «des plus contestables »
qui y sont prévues.

Un examen consciencieux de tous les éléments du volumineux dossier
dont la Cour a été saisie par le défendeur et par le requérant pourrait
amener un lecteur bienveillant à conclure que le PNUD aurait dû proro-
ger le contrat du requérant ou lui procurer un autre emploi — en d’autres
termes, que tout pouvoir discrétionnaire existant en la matière aurait
dû être exercé en sa faveur. Les services qu’il a rendus, au Yémen, dans
des circonstances assurément pénibles, ont abouti à certaines améliora-
tions dans ce secteur, et nul ne l’a jamais accusé de n’avoir pas donné satis-
faction dans son travail. Les efforts faits par le PNUD pour lui trouver un
nouvel emploi excluent d’ailleurs cette hypothèse. Ces considérations
auraient peut-être même pu renforcer l’idée d’un droit au renouvellement
du contrat dont se prévaut le requérant, ce qui, dans des circonstances
appropriées et si la question avait été soulevée de manière opportune,
aurait placé l'affaire sous un éclairage tout différent, notamment en ce
qui concerne le montant des dommages-intérêts auxquels Je requérant
pouvait prétendre en raison du non-renouvellement de son contrat ou de
Pimpossibilité d'obtenir une nouvelle affectation!.

1 La pertinence de cette apparente digression apparaîtra plus loin à propos de la
«thèse principale» du requérant.

69
DEMANDE DE RÉFORMATION (OP. IND. DILLARD) 232

Le fait que le requérant était employé en vertu d’un contrat de durée
déterminée n’exclut pas automatiquement la possibilité d’un droit au
renouvellement de ce contrat. Je renvoie aux abondantes preuves qu’en
offrent les interprétations de pareils contrats données par la Cour ainsi
que la jurisprudence du Tribunal administratif des Nations Unies. On
peut faire reposer le droit en question sur les expectatives raisonnables
suscitées par des assurances implicites et explicites de nature à laisser
croire qu’une prorogation serait accordée ou qu’on peut du moins s’y
attendre !. Cela dépend beaucoup évidemment de la nature et de la portée
des assurances données et du contexte dans lequel elles l’ont été, eu égard
à toutes les circonstances de l'affaire.

Quand il a saisi le Tribunal administratif le requérant a prié celui-ci
d’ordonner au défendeur de le rétablir dans la situation qui était la
sienne en mai 1969, en prolongeant son engagement de durée déterminée
pour une période de deux ans à partir du 31 décembre 1969. Il n’a toutefois
ni prétendu ni tenté de démontrer qu’il possédait un droit acquis au
renouvellement de son contrat, comme le rappelle le paragraphe III du
jugement du Tribunal. Le point est important, car aucune assurance for-
melle de renouvellement n’a jamais été donnée et il ne ressort pas davan-
tage des faits connus que cette assurance aurait pu être tacite 2.

L'engagement que le défendeur a pris dans son importante lettre du
22 mai 1969 était un engagement limité, rédigé en des termes soigneuse-
ment calculés pour décourager plutôt qu’encourager l'espoir que sa pro-
messe de faire «tous les efforts possibles» pour «trouver un autre poste»
au requérant aurait nécessairement unrésultat. Il s'agissait néanmoins d’un
engagement formel impliquant «évidemment», selon les propres termes
du jugement du Tribunal administratif «l'obligation de procéder dans des
conditions régulières et de bonne foi» (paragraphe IV). C’est parce que le
défendeur ne s’est pas acquitté de cette obligation d’une manière raison-
nable, du fait qu’il a diffusé des fiches analytiques individuelles «incom-

! Point n’est besoin de développer cette argumentation dans le corps de la présente
opinion. Elle a été longuement exposée par le conseil du requérant et discutée dans
l'affaire concernant l'Unesco (C.I.J. Recueil 1956, p. 90-97), où il est de fait
que des assurances avaient été données explicitement, de même que dans nombre
d’affaires portées devant le Tribunal administratif des Nations Unies, où il s’agissait
d'assurances implicites.

2 Seule une analyse de toutes les circonstances de lespèce pemerttrait de savoir si
cette assurance aurait pu être donnée tacitement. En l'affaire Dale (jugement n° 132 du
Tribunal administratif des Nations Unies) le requérant a soutenu que, dans l’affaire
Yäfiez (jugement n° 112), il avait été admis que le Tribunal peut éventuellement examiner
les raisons qui ont motivé une décision discrétionnaire lorsqu’une telle décision affecte
un droit ou une expectative légitime de renouvellement du contrat. Le défendeur avait
soutenu que le renouvellement du contrat relevait de son pouvoir discrétionnaire. Se
fondant sur l'affaire Ydfez, il affirmait que le Tribunal ne pouvait examiner les motifs
ou les raisons du non-renouvellement du contrat.

Le Tribunal, faisant droit aux arguments du requérant, a statué qu’il lui fallait
«examiner si, dans les circonstances de la cause, le défendeur était dans l’obligation de
renouveler le contrat du requérant à son expiration». En l’espèce, il a estimé que
Vexpectative de Dale qui avait été frustrée était d’obtenir un contrat d’un an.

70
DEMANDE DE REFORMATION (OP. IND. DILLARD) 233

plétes, sinon inexactes», que le Tribunal a accordé une réparation au
requérant (paragraphes VII et VIII).

Les conséquences du manquement ainsi constaté sont examinées dans
Pavis d’une manière très approfondie et, aux paragraphes 56-57, on a
tenté de démontrer qu’un acte unique, à savoir la diffusion de fiches ana-
lytiques individuelles inexactes, était à la fois la cause de l'exécution défec-
tueuse de ladite obligation par le défendeur et le fondement de la demande
concernant l'atteinte portée à la réputation et à l’avenir professionnels
du requérant. Je ne partage pas cette conception. A mon sens il ne va pas
de soi qu’une cause unique ait nécessairement une conséquence unique;
bien au contraire l’atteinte portée à la réputation et à l’avenir profession-
nels présente des caractères suffisamment distinctifs pour ne pas entrer dans
la même catégorie que le fait de ne pas avoir agi dans des conditions
régulières et de bonne foi pour trouver un autre poste au requérant. En
théorie du moins, l’atteinte a pu être portée et elle peut persister, même
si le second manquement a été réparé par le défendeur pour finir. Il est
vrai que la manière d'agir du défendeur a contribué à nuire à la réputa-
tion et à l’avenir professionnels du requérant, mais cela ne veut pas dire
que les deux conséquences qui en découlent doivent être nécessairement
confondues !.

I] n’est toutefois pas nécessaire d’insister sur cette question, qui fait
intervenir des nuances assez subtiles car à mon sens l’avis a raison de
conclure que le Tribunal a exercé sa juridiction. On verra plus loin que je
fonde cette conclusion non pas sur ce qu’on peut appeler Ja théorie de la
faute et de la conséquence uniques mais sur importance très limitée que
l’avis attribue à juste titre à ce motif de contestation — je veux parler du
non-exercice de juridiction qui est mentionné à l’article 11 du statut du
Tribunal et invoqué par le requérant.

FA
* *

Dans les exposés écrits soumis à la Cour, le nouveau conseil du
requérant s’est efforcé, avec vigueur, conviction et même avec éloquence,
de déplacer le débat et d’ouvrir, sur Paffaire, de nouvelles perspectives
qui auraient échappé selon lui au Tribunal administratif des Nations
Unies.

L'essentiel de cette argumentation, comme il ressort des deux derniers
exposés que le requérant a soumis à la Cour (en décembre 1972 et en jan-
vier 1973), revient en deux mots à combiner une accusation de vendetta
ou de complot avec une théorie fondée sur l’existence d’un «lien».
Certains fonctionnaires du PNUD auraient fait preuve de parti pris et ce
parti pris serait lié aux efforts que le requérant a déployés pour «procéder

1 Il convient d'ajouter que ie pouvoir du Tribunal administratif des Nations Unies
d'accorder des dommages-intérêts pour atteinte à la réputation et à l’avenir profes-
sionnels semble sinon résulter impérativement de l’article 9 de son statut, du moins y
puiser une justification. De plus, le fait que l’indemnité à verser pour réparer un
semblable préjudice ne saurait être calculée avec certitude ne signifie pas qu’elle soit
simplement arbitraire, Dans Higgins (jugement n° 92) des dommages-intéréts ont été
accordés pour préjudice moral.

71
DEMANDE DE RÉFORMATION (UP. IND. DILLARD) 234

à un grand nettoyage» au Yémen et pour démasquer les prévarications,
au grand embarras de ses supérieurs. C’est le fait que le Tribunal admi-
nistratif n’a pas apprécié Pimportance de ce dernier facteur, ne l’a même
pas examiné et ne l’a pas rattaché à l’accusation de complot qui constitue,
aux yeux du requérant, à la fois une erreur essentielle de procédure ayant
provoqué un mal-jugé et le non-exercice de sa juridiction par le Tribunal.

C’est ainsi que dans la version corrigée de son exposé, présentée en
décembre 1972 (paragraphe 122), le requérant affirme ceci:

«En d’autres termes, le fait reconnu de ne pas avoir tenu d’une
manière satisfaisante le dossier du requérant et de ne pas avoir
cherché comme il convenait à lui procurer un autre emploi doit être
rattaché au grief de base du requérant … Plus techniquement, c’est
surtout parce que le Tribunal administratif n’a pas examiné le rapport
existant entre la réaction du requérant devant la corruption au bureau
du PNUD au Yémen et la façon dont il a été traité par la suite au siège
que les deux questions posées à la Cour dans la demande d'avis consul.
tatif devraient appeler une réponse affirmative.» (Les italiques sont de
nous.)

Il développe la même thèse dans sa réponse de janvier 1973 (para-
graphe 6):

«Le fait que le Tribunal administratif n’a pas corrigé cette situa-
tion est à rapprocher de ce refus attesté du PNUD de se conformer à
la lettre ou à l’esprit des recommandations antérieures de la Commis-
sion paritaire de recours. Ce refus lui-même doit être rattaché au fait
que le PNUD n’a pas protégé le requérant contre les torts qu’il a
subis pour avoir été chargé de remédier à la corruption et au laisser-
aller qui régnaient incontestablement au bureau du PNUD au
Yémen. C’est l’énormité de cette iniquité, mise en rapport avec les
tribulations du requérant quand il a cherché à obtenir réparation, qui
constitue l'essentiel de sa thèse. C’est pour cela aussi que, de toute
évidence, la réparation accordée et les motifs énoncés par le Tribunal
administratif, dans son jugement n° 158, doivent être considérés
comme des plus insuffisants — en effet, ce jugement donne claire-
ment raison au requérant sur le fond, mais il lui accorde une répara-
tion dérisoire par rapport au dommage subi, ce qui est vraiment
mettre le comble à l'injustice. L’exposé du défendeur sème la confusion
lorsqu'il prétend que les réclamations du demandeur portaient plutôt
sur l’insuffisance de la réparation et non, comme nous l’avons démontré,
sur le rapport entre les conclusions et la réparation accordée c’est-à-
dire l’essence même du jugement.» (Les italiques sont de nous.)

La réponse que le défendeur apporte à cette argumentation comporte
deux volets. Le premier est simplement qu’elle n’a pas été suffisamment
établie et le second est que, dans la mesure où elle aurait nécessité un
examen indépendant de la part du Tribunal administratif, ce dernier
n'était ni chargé de cette responsabilité ni outillé pour s’en acquitter.

72
DEMANDE DE RÉFORMATION (OP. IND. DILLARD) 235

Le requérant soutient au contraire que sa thèse est démontrée car elle
découle nécessairement des faits établis 1. Il déclare en outre qu’elle cons-
titue le fondement des demandes plus précises qu’il a adressées au Tribu-
nal administratif et qu’elle justifie l’assertion selon laquelle chacune de
celles-ci aurait dû être considérée en fonction du parti pris qui à inspiré le
comportement du PNUD. Sous cet angle, la flagrante disproportion entre
le préjudice subi et la réparation accordée apparaît sous son vrai jour.
Cela est particulièrement vrai, dit-il, en ce qui concerne les demandes d)
et g), que le Tribunal administratif a, d’après lui, rejetées purement et
simplement.

L'avis décrit et analyse cette thèse dans ses paragraphes 79 à 87.
J'accepte cette analyse, appliquée à la présente affaire, mais je crois
devoir formuler une mise en garde.

A mon avis, cette thèse particulière du requérant porte moins sur les
faits, bien qu’ils soient évidemment importants, que sur la façon dont ces
faits ont été «perçus» par le Tribunal administratif. Il ne s’agit pas tant
de savoir si le Tribunal administratif a omis d’exercer les fonctions d’un
organe d'enquête; il s’agit plutôt de déterminer si, mis au courant des
faits, il s'est abstenu de réagir soit en tirant les déductions qui convenaient
soit en «saisissant» leur pertinence par rapport aux demandes du re-
quérant 2.

Il ne faut pas oublier qu’un organe de second degré répondant à une
demande d’avis consultatif dans l'exercice de ce qui constitue probable-
ment une fonction différente de celle d’une juridiction d'appel, n’a pas à
s’en tenir strictement au dossier que lui adresse l’organe de première
instance. Comme il est dit dans l’affaire concernant l'Unesco (C.1.J.
Recueil 1956, p. 87):

«La Cour n’est pas limitée a l'examen des motifs que le Tribunal
administratif a expressément invoqués à l'appui de sa décision; elle
doit arriver, pour les motifs qu'elle jugera déterminants, à sa propre
décision au sujet de la compétence du Tribunal.»

Il me semble que cette observation s'impose encore plus quand la ques-
tion porte essentiellement, non sur la compétence du Tribunal, mais sur
le fait qu’il a «omis d'exercer sa juridiction» et quand les dispositions
applicables — en l’espèce l’article 11 de son statut — imposent au Tribu-
nal administratif l'obligation de se conformer, dans son jugement, à
l'avis de la Cour.

1 Si cette thèse constitue le leitmotiv de nombreuses déclarations du requérant, elle
est formulée d’une façon particulièrement explicite au paragraphe 147 de la requête
qu'il a soumise au Tribunal administratif le 31 décembre 1970.

2 On sait que, dans toute procédure de réexamen, il est difficile de fixer la limite
entre l'exercice d’un pouvoir discrétionnaire sans appel d'une part et l'abus de ce
pouvoir de l’autre. Cette difficulté porte parfois moins sur les faits eux-mêmes que sur
la manière dont ils sont perçus et qualifiés à la lumière des normes juridiques en vigueur.
A mon avis, la thèse principale du requérant, sans être suffisamment établie, ne saurait
être présentée comme dépourvue de pertinence.

73
DEMANDE DE RÉFORMATION (OP. IND. DILLARD) 236

Il y a évidemment une limite à la possibilité de métamorphoser l’affaire
telle qu’elle a été soumise au Tribunal, en faisant appel à de nouveaux
arguments. Comme on l’a déjà fait observer, le requérant n'était pas
parti à l’origine du principe qu’un droit acquis au renouvellement de son
contrat était en cause, ou que la faute imputée au défendeur portait
atteinte à ce droit. De plus, son argumentation se fondait, dans une large
mesure, sur des déductions tirées d'éléments que le dossier ne corrobore pas
suffisamment. Sur le plan théorique, il ne tenait pas non plus suffi-
samment compte de la portée limitée des deux motifs de réformation pré-
vus à l’article 11 du statut du Tribunal administratif des Nations Unies
et qui sont invoqués devant la Cour. C’est examen de ces deux motifs
que je vais maintenant aborder.

* *

J'appuie le raisonnement suivi dans l’avis et la conclusion selon laquelle
la présente instance ne fait pas apparaître «dans la procédure une erreur
essentielle qui a provoqué un mal-jugé» (les italiques sont de nous).

On pourrait penser que, par souci d'éviter les répétitions, les mots
soulignés limitent en quelque façon le sens des termes qui précèdent et,
de ce fait, élargissent la portée de l’examen au point d’autoriser une ana-
lyse des problèmes complexes de «justice», mettant en jeu notamment les
idées de «proportionnalité» si souvent débattues depuis l’époque d’Aris-
tote. Mais il ressort de façon tout à fait claire de la genèse de l’article 11
que l’on ne voulait nullement en arriver à cela, et que bien au contraire la
clause, qui ne figure pas dans la disposition correspondante du statut du
Tribunal administratif de l'OIT, a été ajoutée simplement pour souligner
que l'erreur doit être essentielle. Certes, la raison invoquée pour justifier
le montant de l'indemnité paraît sibylline; néanmoins le jugement était
assez motivé pour échapper au reproche d’une erreur procédurale essen-
tielle au sens correctement attribué à ce concept par l’avis.

*
* *

La signification et application éventuelle du deuxième motif invoqué
contre le jugement, à savoir que le Tribunal «a omis d’exercer sa juridic-
tion» est plus difficile à analyser. L’avis, au paragraphe 50, tire de l’his-
torique de cette disposition la conclusion que celle-ci a «une portée rela-
tivement étroite, autrement dit [qu’elle est considérée] comme concernant
essentiellement le cas où le Tribunal s’abstient de mettre en œuvre les
pouvoirs juridictionnels qu’il possède et non pas le cas où, dans l'exercice
de ses pouvoirs, il aboutit à un mal-jugé sur le fond». Il s’agit ainsi «des
problèmes de juridiction ou de compétence au sens strict». (Les italiques
sont de nous.)

Si je ne pense pas que cette conclusion s'impose nécessairement, d’au-
tant plus que la disposition a été probablement incluse dans l'intérêt
des requérants plutôt que le contraire, elle n’en trouve pas moins, me

74
DEMANDE DE RÉFORMATION (OP. IND. DILLARD) 237

semble-t-il, dans historique de l'élaboration de l’article 11, des justifi-
cations suffisantes pour constituer une interprétation autorisée.

Ainsi envisagée, elle peut être mise en contraste avec le troisième motif
de contestation des jugement prévu à l’article 11, qui, bien qu'il ne figure
pas expressément parmi les questions soumises à la Cour, peut servir à
mettre en lumière la portée limitée des motifs visés par ces questions.
Même si le sens et la portée du troisième motif attendent encore de rece-
voir une interprétation, il n’en paraît pas moins certain, à première vue,
que si le Tribunal était accusé d’avoir «commis une erreur de droit
concernant les dispositions de la Charte des Nations Unies», cela ne
soulèverait pas directement la question de savoir si le Tribunal aurait
outrepassé sa compétence ou omis de l’exercer, mais plutôt celle de savoir
s’il aurait correctement appliqué les dispositions qu’il est compétent pour
mettre en œuvre. Cela, semble-t-il, oblige à réexaminer les questions
juridiques de fond et, à ce titre, représente une contestation du jugement
sur le fond !.

Par un contraste frappant, la portée du réexamen dans la présente
instance se limite strictement, comme on l’a déjà indiqué, à une question
de juridiction, même s’il est dit que la norme applicable est l’omission
d’exercer la juridiction. Une pareille question intéresse surtout la manière
dont il convient d’attribuer ou de répartir le pouvoir de trancher un dif-
férend au fond en présence de prétentions rivales à l'exercice de ce pouvoir
émises par une autre organisation ou un autre organisme. Elle ne con-
cerne qu’incidemment le fond lui-même. C’est précisément ce facteur, en
l’absence de prétentions rivales à l’exercice de l’autorité, qui donne à une
procédure de réexamen mettant en jeu directement des droits individuels
un caractère sinon tout à fait illusoire du moins fort inadapté. Il est nor-
mal et assez évident, et c’est d’ailleurs le cas en l’espèce, que l'intéressé se
soucie moins du pouvoir du Tribunal de connaître de l’affaire, en vertu
d’une compétence qu’il a lui-même invoquée, que de la manière dont le
Tribunal exerce ce pouvoir. Or, même si l'égalité essentielle entre les parties
est sauvegardée, comme l’envisage l’article 11, une décision fondée uni-
quement sur des motifs juridictionnels risque de susciter un sentiment
de frustration chez la personne en cause, dans la mesure où l’organe de
réexamen ne statue pas sur les questions de fond qu’englobent les objec-
tions.

Il en serait particulièrement ainsi si l’on pouvait supposer, dans tous
les cas, que le Tribunal inférieur a exercé sa juridiction en usant du simple
procédé qui consiste à énumérer tous les chefs de demande, à en examiner
un certain nombre et à se débarrasser du reste par la formule générale et
usuelle dont s’est servi le Tribunal administratif des Nations Unies:

1 C'est ce que démontre avec une admirable clarté et un luxe de précision caractéristi-
que M. Leo Gross à propos du problème de l’égalité des parties, «Participation of
Individuals in Advisory Opinions before the [.C.J.: Questions of Equality Between
the Partie», 52 AJL. 16 (1958).

75
DEMANDE DE RÉFORMATION (OP. IND. DILLARD) 238

«les autres demandes sont rejetées». Si l’un des chefs de demande était
ainsi balayé par cette formule, comment le requérant pourrait-il contester
utilement la manière dont Je Tribunal aurait exercé sa juridiction? Par
hypothèse, le Tribunal se serait déclaré compétent pour connaître de
toutes les demandes; donc, aucune n’aurait été laissée de côté. Dire que la
juridiction n’aurait pas été exercée à Pégard d’une demande particulière
rejetée à l’aide de la formule globale entrainerait une étrange contradiction,
à savoir que le Tribunal, bien qu'ayant exercé sa juridiction, aurait
néanmoins omis de le faire. Une contestation fondée sur ce motif semble-
rait donc dépourvue de toute valeur décisive d’un point de vue juridique
et pratique.

Par la remarque qui précède, je n’entends nullement critiquer les mé-
thodes dont use le Tribunal pour analyser et trancher les nombreux chefs
de demande des nombreuses affaires dont il est appelé à connaître. Mon
propos est seulement d'attirer l’attention sur l’une des difficultés particu-
lières qui s’attachent à l’idée même de non-exercice de la juridiction quand
un requérant conteste le jugement du Tribunal pour ce motif.

Des considérations de cette nature sont, selon moi, sous-jacentes dans
le paragraphe 51 de l’avis, vu sa teneur et son objet. Ce paragraphe indique
tout à fait clairement que le Tribunal administratif doit tenir compte de la
substance de l’affaire et non simplement de la forme, qu'un exercice pure-
ment formel de la compétence est insuffisant et que le Tribunal doit avoir
en fait, usé de ses pouvoirs juridictionnels pour résoudre les problèmes de
fond.

Il reste que ce motif de contestation concerne uniquement le non-
exercice des pouvoirs juridictionnels et non un mal-jugé sur le fond dans
l'exercice de ces pouvoirs. Cela n’exclut pas que la Cour essaie, par une
analyse, de déterminer si le jugement a omis telle ou telle question impor-
tante ou examiné telle ou telle demande de manière superficielle. L’avis
aborde cette question dans un souci manifeste d’êtrecomplet. II montre que,
dès lors qu’il est établi que le Tribunal a «fait porter son examen» sur les
questions de fond, le rôle de réexamen dela Cour est strictement circonscrit.
Ainsi voit-on qu’à la fois du point de vue du droit et du point de vue
pratique la portée de ce motif de contestation est enfermée dans de si
étroites limites qu'il ne laisse guère à la Cour de possibilité d'examiner
le fond.

Cette analyse assurément théorique m’améne à traiter d’un autre
aspect de l’avis que je ne puis appuyer entièrement, bien que je souscrive
aux conclusions énoncées dans le dispositif. Il s’agit du rapport entre le
non-exercice de la juridiction qu’aurait commis le Tribunal et la répara-
tion accordée par le jugement.

Dans l'affaire de l’Usine de Chorzôw, la Cour permanente de Justice

76
DEMANDE DE RÉFORMATION (OP. IND. DILLARD) 239

internationale a énoncé en ces termes un principe général en matière de
‘réparation:

«Le principe essentiel qui découle de la notion même d'acte
illicite et qui semble se dégager de la pratique internationale, notam-
ment de la jurisprudence des tribunaux arbitraux, est que la répara-
tion doit, autant que possible, effacer toutes les conséquences de
l'acte illicite et rétablir l’état qui aurait vraisemblablement existé si
ledit acte n’avait pas été commis.» (C.P.J.I. série A n° 17, p. 47.)

Il s’agit donc de savoir s’il est permis de fonder un grief de «non-
exercice de la juridiction» sur l'insuffisance de la réparation allouée.
Etant donné que le Tribunal aura normalement examiné la question, le
caractère «inadéquat» du dédommagement accordé au lieu et place de
l'exécution peut-il légitimer une contestation pour ce motif?

Cette question est d’une importance évidente tant du point de vue
théorique que du point de vue pratique. Dans l'avis (paragraphe 64),
la question est placée sur le plan de «l'exercice raisonnable», par le
Tribunal administratif, d’un «pouvoir discrétionnaire». Il est dit dans ce
paragraphe qu’on «pourrait tenir compte du caractère manifestement
déraisonnable de l'indemnité pour déterminer s’il y a eu «non-exercice de
la juridiction», au sens que la Cour a donné à cette expression aux para-
graphes 50 et 51» (les italiques sont de nous). Ce sens est très limité et se
rattache à la juridiction à strictement parler. L’avis explique prudemment
que l’on ne saurait faire état de non-exercice de la juridiction que dans les
cas extrêmes. L’idée que cette hypothèse doit être des plus exceptionnelles
est renforcée par l’attribution au Tribunal d’une «marge d’appréciation
considérable» pour appliquer le principe général de la réparation énoncé
dans l’affaire de l’Usine de Chorzow.

La porte ainsi ouverte à une éventuelle réformation est peut-être étroite,
mais c’est tout de même une voie d’accès et, en un sens au moins, elle
paraît contredire la portée purement «juridictionnelle» que l’on attribue
aux objections fondées sur le non-exercice de Ja juridiction. En effet le
caractère «manifestement déraisonnable» de l'indemnité devient ainsi un
motif de contestation indépendant et distinct de l’omission, par le Tribunal,
d’examiner un ou plusieurs aspects importants de l’affaire, que ce soit
sciemment ou par inadvertance comme il est dit au paragraphe 511.

1 Cette conception pourrait trouver une certaine justification dans la structure du
statut du Tribunal administratif. Le paragraphe 5 de l'article 11 envisage nettement
l'éventualité d’une indemnisation excessive; dans ce cas, la personne à laquelle une
avance d’un tiers aurait été faite sur la base de la décision du Tribunal serait tenue à un
remboursement égal à la différence entre la somme avancée et celle à laquelle elle aurait
droit «conformément à l'avis de la Cour». Tout en admettant que la question n’est pas
exempte d’un élément d'incertitude, il semblerait que, si la Cour a son mot à dire
quand l'indemnité est excessive, elle peut aussi, par le même raisonnement, reconsi-
dérer une indemnité «évidemment déraisonnable» et qui pêche en sens contraire. En

77
DEMANDE DE RÉFORMATION (OP. IND. DILLARD) 240

De mon point de vue, pour résoudre le problème en restant fidèle à
l'analyse de l'avis, il faudrait conclure que le montant insuffisant de l’in-
demnité ne permet pas, en lui-même, de considérer que le Tribunal a
outrepassé l’exercice raisonnable d’un pouvoir discrétionnaire et, de plus,
qu’à lui seul il ne révèle pas un non-exercice de la juridiction au sens stric-
tement juridictionnel attribué à ce terme. Néanmoins, c’est certainement un
facteur pertinent quand il s’agit de déterminer si le Tribunal administratif
a, en fait, omis d’examiner une ou plusieurs questions importantes, ou
s’il s’est borné à un examen superficiel qu’on peut assimiler à une omis-
sion.

Appliqué à la présente affaire, l'argument consisterait à dire que le
montant de l'indemnité donne à penser ou bien que le Tribunal n'a pas
«fait porter son examen» sur la question de l'atteinte à la réputation et à
l'avenir professionnels du demandeur, ou bien qu’il ressort du paragraphe
XIII de son jugement qu’il s’est borné à un examen superficiel équivalant à
une omission. On renforcerait cet argument en faisant valoir, ce qui ne
serait pas entièrement déraisonnable, que, si l'indemnité peut logique-
ment se rattacher au fait que des efforts satisfaisants n’ont pas été accom-
plis de bonne foi pour procurer un autre emploi au requérant, elle ne tient
cependant pas assez compte du préjudice causé à sa réputation et à son
avenir professionnels.

Il me semble que ce point est le pius plausible et celui qui aurait pu
être le plus convaincant en première instance. L’avis l’a examiné avec
beaucoup de soin et les raisons de l’écarter au stade de la réformation
n’ont pas à être répétées ici. Comme je l’ai déjà dit, je ne suis pas entière-
ment d’accord avec les motifs invoqués, dans la mesure où ils se rattachent
à un système de «conséquence unique»!. Je suis en revanche d’accord
pour estimer que le Tribunal administratif a effectivement examiné le
problème, que l’appréciation des faits relève de son pouvoir discrétion-
naire et que la portée très limitée reconnue à la notion de «non-exercice
de la juridiction» ne permet guère à la Cour de dire que le Tribunal n’a
pas «utilisé [ses] pouvoirs juridictionnels». Force est donc de constater
qu’il n’a pas omis d’exercer sa juridiction.

 

d’autres termes, le paragraphe 5 pourrait indiquer que, dans le cadre de la réformation,
la Cour est habilitée à examiner le rapport existant entre les constatations du Tribunal
et le montant de l'indemnité accordée. Cependant, comme je l’ai dit, la question est assez
douteuse et n’a pas besoin d’être analysée dans le présent avis. On peut concevoir qu'une
indemnité excessive résulte du fait que le Tribunal aurait outrepassé sa juridiction.

Il n’est guère nécessaire d'ajouter qu’en aucun cas la Cour ne saurait être chargée de
définir l’exacte portée du «non-exercice de la juridiction», ni de fixer le montant de
dédommagement approprié. Cette dernière fonction est du ressort des autorités chargées
de mettre en œuvre les dispositions de l’article 11, paragraphe 3, du statut du Tribunal.

1 Je dois ajouter que je ne saurais pas davantage m'associer aux vues exprimées au
paragraphe 63 de l’avis, à savoir que la «communication [du texte original des lettres]
aux destinataires primitifs aurait constitué une réparation en nature propre à effacer
les effets préjudiciables que pouvait avoir entraîné, pour le requérant, la diffusion
antérieure d’une fiche analytique incomplète.»

78
DEMANDE DE RÉFORMATION (OP. IND. DILLARD) 241

En conclusion, je me risquerai à présenter une observation supplémen-
taire. Le fait qu’un avis consultatif affecte les droits d’un individu ne
saurait, à lui seul, justifier l’affirmation qu’il est inopportun de donner cet
avis. Il faut cependant admettre que, si la demande d'avis a pour origine
un différend entre deux parties, qui en lui-même n’a pas trait à une
question de juridiction, alors qu’au stade de la réformation le requérant
se fonde principalement sur un motif qui n’intéresse que la juridiction,
la procédure a quelque chose d’assez artificiel. Telle est, à mon sens, la
principale leçon à tirer de la présente demande d’avis consultatif.

(Signé) Hardy C. DILLARD.

79
